Citation Nr: 0617207	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim for service connection 
for a psychiatric disability.  

2.  Entitlement to an increased rating from 10 percent for 
myositis and tenosynovitis of the left adductors.  



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from October 1979 to 
June 1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim seeking 
entitlement to service connection for anxiety features, and 
granted an increased rating to 10 percent for the veteran's 
myositis and tenosynovitis of the left adductors.  

The veteran's claim for service connection for a psychiatric 
disability was originally denied in June 1987 on a direct 
basis, and his application to reopen that claim was denied in 
November 2000.  When the veteran again attempted to reopen 
his claim of service connection in March 2003, he asserted 
that service connection was warranted as secondary to the 
service-connected myositis and tenosynovitis of the left 
adductors.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim. See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997).  The Board finds, therefore, that the claim 
for service connection on a secondary basis is not a "new" 
claim, and that new and material evidence is required in 
order for the Board to consider the substantive merits of the 
claim for service connection regardless of the veteran's 
theory of entitlement to service connection.  

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disability, to include on a secondary basis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The veteran has flexion of the left thigh of 105 degrees; 
even when pain, weakened movement, excess fatigability, and 
incoordination are considered, including during flare-ups, 
the veteran does not have the equivalent of flexion to only 
30 degrees.  

2.  The veteran does not have loss of deep fascia, muscle 
substance, or normal firm resistance of the left adductor 
muscles; there is no herniation of the left adductor muscles, 
and muscle strength is normal.  


CONCLUSION OF LAW

Entitlement to an increased rating from 20 percent for 
degenerative joint disease of the cervical and thoracic 
spine, hips, knees, and ankles is denied.  38 U.S.C.A. 
§ § 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7; 4.40; 4.45; 
4.56, 4.71a, Diagnostic Codes 5021; 5250-5255; 4.73, 
Diagnostic Code 5315 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA treatment records were submitted from 2002 to 2003.  Most 
of the treatment records are for the veteran's non-service 
connected low back and for head trauma.  The veteran was seen 
for pain in left hip with irradiation to the lateral aspect 
of his left leg in April 2003.  He denied paresthesia or 
numbness.  

The veteran underwent a VA examination in May 2003.  The 
examiner noted that there were no visits to VA doctors during 
the past year.  The veteran claimed to have been seen at San 
Sebastian Hospital on 2-3 occasions and treated with 
injections on the buttock.  He received good pain control by 
taking Relafen after squatting.  During the last year, he had 
had several acute bouts of left thigh pain.  He reported mild 
pain on the left thigh with radiation to the left leg.  He 
stated that his left thigh condition impaired his daily 
activities.  During the past year, he had been absent from 
his job on 8-10 occasions due to his left thigh condition.  
There was no muscle atrophy or herniation.  The muscles that 
were affected were the adductor magnus and brevis.  Muscle 
strength was 5/5.  The left adductor muscles could move the 
joint independently through useful range of motion but with 
limitation by pain and easy fatigability and weakness.  Range 
of motion of the left hip showed flexion of 105 degrees, 
extension and adduction of 20 degrees, abduction of 25 
degrees, and rotation of 30 degrees.  The examiner stated 
that the veteran had a major functional impact when he had 
acute pain.  Diagnosis was adductor myositis of the left 
thigh and adductor tenosynovitis.  

Dr. M. M. submitted a report dated May 2004.  He provided an 
impression of chronic cervical and lumbar strain, discogenic 
disease, and lumbar spinal stenosis.  He wrote that the 
impairment of the veteran was causally related to the injury 
incurred in September 1998 while the veteran was with the 
National Guard.  

The veteran underwent a VA examination in September 2004.  
The veteran stated that he went to his private RMS specialist 
and took physical therapy due to the left thigh condition.  
Going upstairs and walking a lot were alleviating factors.  
He took Celebrex with temporary pain control.  During the 
last year, on 10-12 occasions, he was absent due to severe 
acute left thigh pain.  Occasionally, the pain lasted for a 
week.  The veteran referred to constant moderate-to-severe 
left thigh pain on the anterior aspect with radiation on the 
left inguinal area, associated with occasional giving away of 
the leg.  He referred to limitation in his job in which he 
could not squat a lot.  There was tenderness to palpation on 
the left adductor muscle and tendons.  There was no muscle 
herniation.  Strength was 5/5.  The muscle groups could move 
the left hip joint independently through the usual range of 
motion, but with limitation by fatigability.  Range of motion 
of the left hip showed flexion of 105 degrees, adduction 
equal to 25 degrees, extension of 20 degrees, and internal 
rotation and abduction of 30 degrees.  He was additionally 
limited by fatigue following repetitive use of the left hip, 
but was not additionally limited by pain, weakness, or lack 
of endurance following repetitive use of the left hip and 
thigh.  Diagnosis was left groin and thigh adductor myositis 
and tenosynovitis.  

Translated documents were received in July 2005.  They are 
from an injury the veteran incurred to his low back and head 
when he fell from a National Guard truck.


Relevant laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability has been rated under Diagnostic 
Codes 5021-5315.  Diagnostic Code 5021 is the diagnostic code 
for myositis, which is to be rated on limitation of motion of 
affected parts, as degenerative arthritis.  

The limitation of motion codes for the hip are described 
below:

Diagnostic Code 5250 addresses ankylosis of the hip.  When 
ankylosis is unfavorable, extremely unfavorable ankylosis, 
the foot not reaching the ground, then a 90 percent rating is 
applicable.  When ankylosis is intermediate, then a 70 
percent rating is applicable.  When ankylosis is favorable, 
in flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction, then a 60 percent rating is 
applicable.  

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, then a 10 
percent rating is assigned.  

Diagnostic Code 5252 addresses limitation of flexion of the 
thigh.  When flexion is limited to 10 degrees, then a 40 
percent rating is assigned.  When flexion is limited to 20 
degrees, then a 30 percent rating is assigned.  When flexion 
is limited to 30 degrees, then a 20 percent rating is 
assigned.  When flexion is limited to 45 degrees, then a 10 
percent rating is assigned.  

Diagnostic Code 5253 addresses impairment of the thigh.  When 
there is limitation of abduction, and motion lost beyond 10 
degrees, then a 10 percent rating is assigned.  When there is 
limitation of adduction of, cannot cross legs, then a 10 
percent rating is assigned.  When there is limitation of 
rotation of the thigh, and the veteran cannot toe-out more 
than 15 degrees, then a 10 percent rating is assigned.  

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction. 38 
C.F.R. § 4.71, Plate II.

An 80 percent rating is assigned for a flail joint of the hip 
under Diagnostic Code 5254.

When there is fracture of the shaft or anatomical neck of the 
femur, with nonunion, with loose motion (spiral or oblique 
fracture), then a 60 percent rating is assigned.  When there 
is fracture of the surgical neck of the femur, with false 
joint, then a 60 percent rating is assigned.  When there is 
malunion of the femur with a marked hip disability, then a 30 
percent rating is assigned.  When there is malunion of the 
femur with a moderate hip disability, then a 20 percent 
rating is assigned.  When there is malunion of the femur with 
a slight hip disability, then a 10 percent rating is 
assigned.38 C.F.R. § 4.71 (a), Diagnostic Code 5255 (2005).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Diagnostic Code 5315 is the diagnostic code for Muscle Group 
XV, the mesial thigh group.  Included in this group are the 
adductor longus, adductor brevis, adductor magnus, and the 
gracilis muscles.  These muscles control adduction of the 
hip, flexion of the hip, and flexion of the knee.  A 
noncompensable rating is assigned when there is a slight 
disability.  A 10 percent rating is assigned when there is a 
moderate disability.  A 20 percent rating is assigned when 
there is a moderately severe disability, and a 30 percent 
rating is assigned when there is a severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5315 (2005).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).  Evaluation of muscle injuries as slight, moderate, 
moderately severe, or severe, as set forth above, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records (SMRs) should reflect incurrence of a superficial 
wound with brief treatment and return to duty, healing with 
good functional results, without complaints of the cardinal 
signs or symptoms of muscle disability.  Objective findings 
should include minimal scarring, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1).

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be SMRs or 
other evidence of in-service treatment for the wound, 
reflecting consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.

Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro- diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56 (d)(4).


Entitlement to an increased rating from 10 percent for 
myositis and tenosynovitis of the left adductors.

As noted above, the veteran's disability is rated under 
Diagnostic Code 5021 for myositis, which is to be rated on 
limitation of motion of affected parts.  Regarding the 
limitation of motion codes for the hip (Diagnostic Codes 
5250-5255), Diagnostic Code 5250 is not for application since 
the evidence does not show ankylosis of the hip.  Diagnostic 
Codes 5251 and 5253 are not for application, since 10 percent 
is the highest rating under those codes, and the veteran's 
current rating is already 10 percent.  Diagnostic Codes 5254 
and 5255 are not for application since the evidence does not 
show a flail joint or malunion of the hip.  

Accordingly, the only Diagnostic Code for application under 
limitation of motion of the hip is Diagnostic Code 5252, 
which requires flexion of the thigh limited to 30 degrees in 
order to receive a higher rating of 20 percent.  However, at 
the veteran's May 2003 and September 2004 VA examinations, he 
had flexion to 105 degrees.  The examiner at the May 2003 VA 
examination specifically commented that the veteran had 
limitation by pain with easy fatigability and weakness, as 
well as a major functional impact when he had acute pain.  
Similarly, the examiner at the September 2004 VA examination 
commented that while the veteran was not additionally limited 
by pain, weakness, or lack of endurance, he was additionally 
limited by fatigue of the left hip.  Considering the 
veteran's limitation of flexion has been normal at both VA 
examinations (105 degrees), even when such factors as pain, 
weakened movement, excess fatigability, and incoordination 
are considered, including during flare-ups, the veteran is 
not entitled to a higher initial rating than 10 percent for 
his myositis and tenosynovitis of the left adductors.  

The veteran's disability can also be rated under Diagnostic 
Code 5315 for Muscle Group XV, the mesial thigh group.  For 
the veteran to be entitled to an increased rating to 20 
percent under Diagnostic Code 5315, the evidence must show 
that the veteran has a moderately severe disability.  There 
should be indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and 
endurance compared with the sound side should demonstrate 
positive evidence of impairment in order for the veteran's 
injury to qualify as "moderately severe."

Notwithstanding the veteran's complaints of left thigh pain, 
and his statements that he has missed work because of his 
left hip disability, when the veteran was seen for his VA 
examinations in May 2003 and September 2004, the examinations 
were essentially normal.  At the May 2003 examination, muscle 
strength was 5/5, and there was no muscle atrophy or 
herniation.  Similarly, at the September 2004 VA examination, 
while there was tenderness to palpation on the left adductor 
muscle, there was no muscle herniation, and strength was 5/5.  
While the veteran has complained of pain and weakness in his 
left thigh, pain is encompassed by the relevant rating 
criteria shown in the requirements for a moderate muscle 
injury under 38 C.F.R. § 4.56.  Therefore, the veteran is not 
entitled to a higher rating than 10 percent based on pain on 
use.

Based on these findings, it must be determined that the 
veteran does not meet the requirements for a 20 percent 
rating under Diagnostic Code 5315.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim, and his claim 
for an increased rating from 10 percent must be denied.  


ORDER

Entitlement to an increased rating from 10 percent for 
myositis and tenosynovitis of the left adductors is denied.  


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).

In the context of a claim to reopen, the VCAA requires the VA 
to provide the claimant with notification of the evidence and 
information necessary to reopen the claim, and the evidence 
and information necessary to establish his entitlement to the 
benefit sought by the underlying service connection claim.  
See Kent v. Nicholson, No. 04-181, slip op. at 9 (Vet. App. 
Mar. 31, 2006).  The evidence necessary to reopen a 
previously denied claim must be both "new" and "material."  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105.

In this case, the veteran filed a claim in March 2003 to 
reopen his previously denied claim for service connection for 
a psychiatric disability.  That claim had been last denied in 
a RO decision issued November 2000.  Pursuant to 38 C.F.R. § 
3.159, the RO sent a VCAA notice letter to the veteran in 
March 2003.  While the letter informed the veteran that he 
must submit evidence to establish service connection on a 
secondary basis, it did not notify him of the need to submit 
new and material evidence.  Therefore, to achieve compliance 
with the VCAA, the RO must issue a VCAA notice letter that 
accurately informs the veteran of what would constitute new 
and material evidence necessary to reopen his claim.  Since 
the veteran's application to reopen his claim was received 
after August 29, 2001, the letter should include the amended 
version of 38 C.F.R. § 3.156.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
letter which provides the notices 
required under the relevant portions of 
the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, (West 2002); 38 C.F.R. § 3.159.  
The veteran must be notified of the 
evidence and information necessary to 
reopen his claim of service connection 
for a psychiatric disability, to 
include as secondary to the veteran's 
service-connected myositis and 
tenosynovitis of the left adductors, 
and the evidence and information 
necessary to establish entitlement to 
service connection for a psychiatric 
disability, to include as secondary to 
the veteran's service-connected 
disability.  Regarding his claim to 
reopen, the appellant must be 
instructed to provide new and material 
evidence as defined in 38 C.F.R. 
§ 3.156(a).  The veteran must be 
informed as to what information and 
evidence he is expected to provide, and 
what information and evidence the VA 
will seek to provide.  In addition, the 
notice must include an explanation as 
to the information and evidence needed 
to establish a disability rating and 
effective date for the service 
connection claim, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).

2.	After an appropriate period of time, or 
after the veteran indicates that he has 
no further evidence to submit, the 
appellant's claim to reopen his 
previously denied claim of service 
connection for a psychiatric 
disability, to include as secondary to 
his service-connected myositis and 
tenosynovitis of the left adductors.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case 
(SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


